Response to Amendment
The amendment filed December 28, 2021 has been entered. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 18, 2021. 
Claims 19-34 and 36-38 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has canceled previously rejected claim 35, and presented previous claims 19-34 and 36-38, which the examiner indicated as allowable in the previous Non-Final Rejection filed October 18, 2021. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 19, the prior art fails to teach supplying the gas burner in such a way that no flame emerges from the openings into the heating zone and that at least 75% of the heat applied to the portion of the rail is transmitted by radiation from the radiating body. While Abele (US 6,308,635 B1) teaches (Fig. 1-4): supplying a gas burner (18) wherein the heat applied to the portion of the rail (16) is transmitted by radiation (Abstract, lines 10-13) from the radiating body (20), the examiner finds no obvious reason to modify the heat transmission such that no flame emerges from the openings into the heating zone and that at least 75% of the heat applied to the portion of the rail is transmitted by radiation from the radiating body. Such a modification would require improper hindsight reasoning and teach against the intended normal operation of Abele, which “allow the flames of the burners to substantially pass through inner shell and the radiator plates to engage the rail” (col. 9, lines 55-59; Fig. 2). Therefore, the prior arts fail to teach the inventive feature of ensuring excellent heating 
Abele further discloses an ignition flame safety (52) which is “provided to regulate the flames 17 used to heat the rail 16 and the radiator plates 20” (col. 6, lines 46-48). While regulating the intensity of the heat or heat flow rate supplied to the radiating body can control the amount of flame that traverses the opening into the heating zone, it does not guarantee that no flame emerges from the opening while at least 75% of the heat applied to the portion of the rail is transmitted by radiation from the radiation body during normal operation (shown in Fig. 2 of Abele).
Regarding independent claims 34, the prior art fails to teach means for supplying said gas burner in such a way that no flame emerges from said perforated openings into said heating zone and that at least 75% of the heat applied to the portion of the rail is transmitted by radiation from said radiating body. While Abele (US 6,308,635 B1) teaches (Fig. 1-4): means (52) for supplying a gas burner (18) wherein the heat applied to the portion of the rail (16) is transmitted by radiation (Abstract, lines 10-13) from the radiating body (20), the examiner finds no obvious reason to modify the heat transmission such that no flame emerges from the openings into the heating zone and that at least 75% of the heat applied to the portion of the rail is transmitted by radiation from the radiating body. Such a modification would require improper hindsight reasoning and teach against the intended normal operation of Abele, which “allow the flames of the burners to substantially pass through inner shell and the radiator plates to engage the rail” (col. 9, lines 55-59; Fig. 2). Therefore, the prior arts fail to teach the inventive feature of ensuring excellent heating efficiency with low losses, since unlike convection, radiation is not influenced by the air currents or other climatic factors.
Abele further discloses an ignition flame safety (52) which is “provided to regulate the flames 17 used to heat the rail 16 and the radiator plates 20” (col. 6, lines 46-48). While regulating the intensity of the heat or heat flow rate supplied to the radiating body can control the amount of flame that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617